Title: From George Washington to Samuel Huntington, 14 November 1779
From: Washington, George
To: Huntington, Samuel


        
          sir
          West point Nov. 14th 1779
        
        In my Letter of the 4th Ulto, which I had the honor of addressing Congress—I informed them of the measures I had adopted for a cooperation with His Excellency the Count D’Estaing, in consequence of their Act and Favor of the 26 & 27 of the preceding month. Besides the measures which I then mentioned, several Others which appeared to me essential for the occasion—and which would be naturally expected of me, have been pursued—and every disposition made, which our circumstances would admit—and which the importance of the Object in view, necessarily required. When I was first honoured with the dispatches of Congress on the subject of a cooperation with the Count, I hoped as Congress themselves must have done, that the operations at the Southward would have been soon over—so as to have permitted His Excellency to have proceeded with his

Fleet & Land forces in a short time after his arrival there—to this Coast, and, on this ground, that something important and interesting, if not decisive, might be attempted against the Enemy in this Quarter, with a good prospect of success; but, the operations there having continued so long and hitherto prevented him from coming—I now beg leave to offer it to Congress, as my opinion, that the Count’s arrival, even if it were to take place immediately, would be too late on account of the advanced season for any extensive operation, or at least any that might require time and materially depend on our joint aid. In this view of matters, without taking notice of the incertainty in which we still are, with respect to southern affairs—and of consequence as to the precise time, when His Excellency might arrive, I would submit it to Congress to decide—whether we shall continue measures for a cooperation—or relinquish all ideas of it, for the present time, without farther delay. I do not conceive myself authorised to determine the point, but I will take the liberty to observe, that the latter, from every consideration of the subject, will, as it strikes me, be most for our interest, and for the interest and honor of the common cause. We are now on the eve of Winter, and Enterprizes, which might have bid fair for a successful & happy issue—if they could have been begun some time ago & matters put all in train, would at best if commenced now, stand upon a very precarious and uncertain footing; and the more so, as the execution would depend on Troops but illy appointed & clad—and a great proportion of these—Militia—unaccustomed to the hardships of the Field—and who therefore, would be less able and less disposed to persevere against the rigors & difficulties which would unavoidably occur from the inclemency of the season. The Enemy too have had great time for preparation—and their Stores of fuel & forage &c. and their defences, are infinitely more compleat than they would have been found—if we could have begun our Operations at a more early period. The state of our flour supplies also—is much more opposed to a co-operation than was expected: they are now distressing and from recent Reports by the Commissary General it is much to be feared, that they may become so in the extreme. Our distress on this head, at this instant, arises in a great measure, from a long drought; but, this aside, the Commissary says he finds every day new & greater difficulties attending the business of supplies, from a more unhappy cause. I have only to add, that a variety

of important & pressing reasons urge me to request, that Congress will be pleased to form the earliest decision on the point submitted and to favor me with it as soon as possible. Whatever it may be—it will be very interesting that I should know it, without loss of time. I have the Honor to be with the highest respect & esteem Yr Excellency’s Most Obedt sert
        
          Go: Washington
        
        
          P.S. The Honble the Marine Committee, expecting a cooperation with the Count D’Estaing’s fleet, were pleased to suspend the sailing of the Frigates from Boston and to direct them & the Continental Armed Vessells to be held in readiness for that purpose. I have never given any orders with respect to them—and if the project of a cooperation is declined—they will be pleased to take such as they think proper.
        
      